Conviction for violating the Texas Liquor Control Act; punishment, a fine of $350.00 and three months in the county jail.
Appellant complains because the exceptions, urged by him to be in the statute involved, were not negatived in the indictment; also because of the fact that the trial court refused to submit to the jury the question as to whether the inspectors, who bought the alleged liquor sold in violation of law and testified for the State, were accomplice witnesses; also because of the fact that the court refused to instruct the jury or submit to them the question as to whether Hall County was a dry area.
The first two questions referred to were decided adversely to appellant's contention in the cases of Baker v. State, *Page 376 106 S.W.2d 308, and Stevens v. State, No. 18823 (page 333 of this volume), opinion this day handed down. We have no doubt under the facts appearing in the indictment and statement of facts herein but that Hall County, Texas, was a dry area at the time the alleged liquor was sold.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.